DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 1/26/22.  Claims 1 and 4-8 are pending in the application.  Claims 2 and 3 have been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harger et al. (US 8,370,355), and further in view of Dalenberg et al. (US 6,108,669).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harger in view of Dalenberg, and further in view of Jovanovic (US 2015/0051943).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harger et al. (US 8,370,355), and further in view of Dalenberg et al. (US 6,108,669).

With respect to claim 1, Harger teaches an information management apparatus comprising a processor configured to 
find degrees of similarity in field information between databases selected from among a plurality of databases in each of which data are stored in accordance with an arrangement of a plurality of pieces of field information indicative of different kinds of data (Harger, Col. 19 Li. 1-7, Each of the initial data record and the set of candidate data records may be compared to one another to generate an associated score, indicating a confidence level or likelihood to match, between each of the data records (i.e., the initial data record and the set of candidate data records). The data records are then grouped using these scores.), 
create a new database from the selected databases on a basis of the found degrees of similarity, the new database having, as a plurality of pieces of field information, first field information, which is obtained by unifying pieces of field information whose degree of similarity is higher than a threshold value, and second field information whose degree of similarity is equal to or lower than the threshold value (Harger, Col. 19 Li. 7-15, for each of the data records that does not match any other data records above the threshold, a group comprising that data record is created. In one embodiment, such a group entity is called a singleton. The remainder of the groups are created by forming groups where every data record which matches another data record 
set correspondences between the field information of each of the selected databases on the basis of the found degrees of similarity and the field information of the new database (Harger, Col. 8 Li. 11-17, If the incoming data record matches an existing data record, a link between the incoming data record and the matching data record may be generated. If the incoming data record does not match any of the existing data records in the MEI, a new entity identifier, as described below, may be generated for the incoming data record. In both cases, the incoming data record may be stored in the MEI.), and 
perform control according to an input setting as to whether to access any of the selected databases or access the new database on a basis of the correspondences in a case where access to any of the selected databases is requested (Harger, Col. 12 Li. 32-37, The querying operations permit a user to retrieve information from the MEI about a particular entity or data from one of the control databases. After a user selects the query operation in step 122, the user may select from a particular query operation that may include an entity retrieval operation 124, or a database query operation 128);
wherein each of the plurality of databases stores therein a plurality of pieces of data used by a plurality of execution bodies that execute different functions (Harger, Col. 6 Li. 52-60, entities tracked using the MEI may include for example, patients in a hospital, participants in a health care system, households, parts in a warehouse or any other entity that may have data records and information contained in data records associated with it. It will be noted that multiple types of entities may be tracked and that 
wherein the processor is configured to when performing control to access the new database is performed, perform control for replacing the field information of the database for which the access has been requested with the field information of the new database on a basis of the correspondences (Harger, Col. 12 Li. 39-42, The querying operations permit a user to retrieve information from the MEI about a particular entity or data from one of the control databases. After a user selects the query operation in step 122, the user may select from a particular query operation that may include an entity retrieval operation 124, or a database query operation 128. … For the database retrieval operation, the operator specifies a database and a set of attribute values that indicates the records of interest. The MEI in step 136 may locate those records in the specified database that has corresponding values for the specified attributes.).
Harger doesn't expressly discuss create a new database from the selected databases.
Dalenberg teaches create a new database from the selected databases (Dalenberg, Col. 2 Li. 10-13, In order to automate the current manual data entry process of engineering databases from other preexisting databases, the method and apparatus of this invention establishes a new database structure and mines source databases to load source database data into the new database structure).



With respect to claims 7 and 8, the limitations are essentially the same as claim 1, and are rejected for the same reasons.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harger in view of Dalenberg, and further in view of Jovanovic (US 2015/0051943).

With respect to claim 4, Harger in view of Dalenberg teaches the information management apparatus according to Claim 1, wherein the processor is configured to in a case where control for accessing any of the plurality of selected databases is performed, transmit message information prompting access to the new database to an execution body that uses the any of the plurality of selected databases (Jovanovic, pa 0037, after receiving device data, Processing the device data according to the workflow configuration can include sending a notification to one or more users based on the workflow configuration or sending a command to at least one of the one or more devices associated with the device data based on the workflow configuration).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified 

With respect to claim 5, Harger in view of Dalenberg teaches the information management apparatus according to Claim 1, wherein the processor is configured to in a case where control for accessing the new database is performed, transmit message information indicative of switching from access to any of the plurality of selected databases to the new database to an execution body that uses the any of the plurality of selected databases (Jovanovic, pa 0037, after receiving device data, Processing the device data according to the workflow configuration can include sending a notification to one or more users based on the workflow configuration or sending a command to at least one of the one or more devices associated with the device data based on the workflow configuration).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Harger in view of Dalenberg with the teachings of Jovanovic because it enables the user or device to act accordingly after the data has been received (Jovanovic, pa 0037-0038).

With respect to claim 6, Harger in view of Dalenberg teaches the information management apparatus according to Claim 1, wherein the processor is configured to in a case where control for accessing the new database is performed, transmit message 
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Harger in view of Dalenberg with the teachings of Jovanovic because it enables the user or device to act accordingly after the data has been received (Jovanovic, pa 0037-0038).

Response to Amendment
Rejection under 35 U.S.C. 112 
With regard to claims 1-8, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claims 1-8.  

Response to Arguments
Rejection under 35 U.S.C. 103
	Applicant argues that Harger fails to teach “degrees of similarity in field information between databases selected from among a plurality of databases” because 
	Applicant argues that Harger fails to teach “a plurality of databases in each of which data are stored in accordance with an arrangement of a plurality of pieces of field information indicative of different kinds of data” because the information is retrieved from the MEI.  The Examiner respectfully disagrees.  These records are in the MEI database in response to a query operation, however, the data initially came from information sources that fed records into the MEI database (Harger, Col. 8 Li. 7-10).  The information sources track multiple types of entities (Harger, Col. 6 Li. 60-67).  These information sources provide “a plurality of databases in each of which data are stored in accordance with an arrangement of a plurality of pieces of field information indicative of different kinds of data.”
	Applicant argues that Harger fails to teach “create a new database from the selected databases on a basis of the found degrees of similarity” because “each of the 
	Applicant argues that Harger fails to teach “set correspondences between the field information of each of the selected databases on the basis of the found degrees of similarity and the field information of the new database” and “perform control according to an input setting as to whether to access any of the selected databases or access the new database on a basis of the correspondences in a case where access to any of the selected databases is requested” because the “incoming data record” is not created from the matching data record.  The Examiner respectfully disagrees.  as discussed above, the information sources are the “selected databases” and “the field information of the new database” corresponds to data present in the MEI database.  Harger teaches that data records from the information sources are fed into the MEI, the MEI may attempt to match the incoming data record about an entity to a data record already located in the MEI database (Col. 8 Li. 7-10).  Upon a match, a link between the records are created, corresponding to “correspondences between the field information of each of the selected databases on the basis of the found degrees of similarity and the field information of the new database.”

	Applicant argues that Harger does not disclose “when performing control to access the new database is performed, perform control for replacing the field information of the database for which the access has been requested with the field information of the new database on a basis of the correspondences” because Harger does not teach replacing the information of the database.  The Examiner respectfully disagrees.  Harger teaches that an input query may be matched against data records within the various information sources and the MEI may locate the requested records in the specified database that has corresponding values for the specified attributes (Col. 12 Li. 39-42). Once the queries or matches have been completed, the data is returned to the user in step 138 (Col. 12 Li. 60-62).  Additionally, this limitation is a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  See MPEP 2111.04 Part II.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bremer et al. (US 2016/0314186) discloses collecting information sets about user representations from a plurality of computing systems, grouping the data, determining their similarity, and creating a fused user representation.
Bodamer et al. (US 8392439) discloses manifesting a multiple repository system as a single repository to an application that is designed to use a single repository.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169